Case 20-41308       Doc 230   Filed 04/02/20 Entered 04/02/20 17:50:40            Main Document
                                          Pg 1 of 9



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                        Chapter 11
        In re:
                                                        Case No. 20-41308-659
      FORESIGHT ENERGY LP, et al.,
                                                        Jointly Administered
                           Debtors.


                                CERTIFICATE OF SERVICE

        I, Jason Sugarman, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On April 1, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following documents to be served by the method set forth on the Master Service List
 attached hereto as Exhibit A:

    •    Supplemental Declaration of Richard W. Engel, Jr in Support of the Application of the
         Debtors to Retain and Employ Armstrong Teasdale LLP as Co-Counsel [Docket No. 214]

    •    Notice of Withdrawal of Debtors' Motion to Reject Executory Contract Between Debtor
         Macoupin Energy LLC and the MT. Olive and Staunton Coal Company Trust [Docket
         No. 217]

    •    Notice of Adjournment and Continuance of Hearing [Docket No. 225]

    •    Notice of Agenda of Matters Scheduled for Hearing on April 3, 2020 [Docket No. 227]

 Dated: April 2, 2020
                                                             /s/ Jason Sugarman
                                                             Jason Sugarman
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on April 2, 2020, by Jason Sugarman proved to
 me on the basis of satisfactory evidence to be the person who appeared before me.

 /s/ PAUL PULLO
 Notary Public, State of New York
 No. 01PU6231078
 Qualified in Nassau County
 Commission Expires November 15, 2022


                                                                                      SRF 41104
Case 20-41308   Doc 230   Filed 04/02/20 Entered 04/02/20 17:50:40   Main Document
                                      Pg 2 of 9


                                    Exhibit A
                                                Case 20-41308     Doc 230           Filed 04/02/20 Entered 04/02/20 17:50:40                                       Main Document
                                                                                                Pg 3 of 9
                                                                                                 Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below

                                  DESCRIPTION                                      NAME                                            ADDRESS                                           EMAIL              METHOD OF SERVICE
                                                                                                           Attn: J. Talbot Sant, Jr.
                                                                                                           1610 Des Peres Road, Suite 100
Counsel to Official Committee of Unsecured Creditors             Affinity Law Group, LLC                   St. Louis MO 63131                                      tsant@affinitylawgrp.com            Email
                                                                                                           Attn: Ira Dizengoff and Brad Kahn
                                                                                                           1 Bryant Park                                           idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group                           Akin Gump Strauss Hauer & Feld LLP        New York NY 10036                                       bkahn@akingump.com                  Email
                                                                                                           Attn: Ira Dizengoff and Brad Kahn
                                                                                                           1 Bryant Park                                           idizengoff@akingump.com
Counsel to the DIP Lenders                                       Akin Gump Strauss Hauer & Feld LLP        New York NY 10036                                       bkahn@akingump.com                  Email
                                                                                                           Attn: Richard W. Engel, Jr., John G. Willard, Kathyrn
                                                                                                           Redmond                                                 rengel@atllp.com
                                                                                                           7700 Forsyth Boulevard, Suite 1800                      jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession                 Armstrong Teasdale LLP                    St. Louis MO 63105                                      kredmond@atllp.com                  Email
                                                                                                           Attn: Brian A. Glasser
                                                                                                           209 Capitol Street
Counsel to Reserves                                              Bailey & Glasser LLP                      Charleston WV 25301                                                                         First Class Mail
                                                                                                           Attn: Richard Twardowski
                                                                                                           11191 Illinois Route 185
Top 20 Unsecured Creditor                                        Bankdirect Capital Finance                Hillsboro IL 62049                                      rtwardowski@bankdirectcapital.com   Email
                                                                                                           Attn: Marleen Benson
                                                                                                           801 E. Main Street
Bradford Supply Company                                          Bradford Supply Company                   Robinson IL 62454                                                                           First Class Mail

                                                                                                           Attn: Christopher P. Schueller and Timothy Palmer
                                                                                                           Union Trust Building
                                                                                                           501 Grant Street, Suite 200                             christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)                     Buchanan Ingersoll & Rooney PC            Pittsburgh PA 15219-4413                                timothy.palmer@bipc.com             Email
                                                                                                           Attn: Spencer P. Desai, Esq., Robert E. Eggmann,
                                                                                                           Esq.
                                                                                                           120 South Central Avenue, Ste. 1800                     spd@carmodymacdonald.com
Counsel to Mangrove Partners                                     Carmody MacDonald P.C.                    St. Louis MO 63105                                      ree@carmodymacdonald.com            Email
                                                                                                           Attn: Thomas H. Riske, Esq., Christopher J. Lawhorn,
                                                                                                           Esq.
                                                                                                           120 South Central Avenue
                                                                                                           Ste. 1800                                               thr@carmodymacdonald.com
Counsel to Javelin Global Commodities (UK) Ltd.                  Carmody MacDonald P.C.                    St. Louis MO 63105                                      cjl@carmodymacdonald.com            Email
                                                                                                           Attn: Cullen D. Speckhart
                                                                                                           1299 Pennsylvania Ave., NW, Suite 700
Counsel to Fabick Mining, Inc. and John Fabick Tractor Company   Cooley LLP                                Washington DC 20004-2400                                cspeckhart@cooley.com               Email
                                                                                                           Attn: Ronald Hewitt
                                                                                                           The New York Times Building
                                                                                                           620 Eighth Avenue
Counsel to the Indenture Trustee (Wilmington)                    Covington & Burling LLP                   New York NY 10018-1405                                  rhewitt@cov.com                     Email
                                                                                                           Attn: Steve McCullick
                                                                                                           9150 96th Avenue
Top 20 Unsecured Creditor                                        Dewind One Pass Trenching LLC             Zeeland MI 49464                                        steve@dewindonepass.com             Email



          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                              Page 1 of 7
                                                Case 20-41308        Doc 230            Filed 04/02/20 Entered 04/02/20 17:50:40                         Main Document
                                                                                                    Pg 4 of 9
                                                                                                     Exhibit A
                                                                                                              Master Service List
                                                                                                           Served as set forth below

                                  DESCRIPTION                                           NAME                                               ADDRESS                        EMAIL               METHOD OF SERVICE
                                                                                                                    Attn: Nick Johnson
                                                                                                                    P.O Box 403943
Top 20 Unsecured Creditor                                           Fabick Mining Inc                               Atlanta GA 30384-3943                nicholas.johnson@fabickmining.com   Email
                                                                                                                    Attn: Shawn Collins, Joe Baker
                                                                                                                    PO Box 1106
Top 20 Unsecured Creditor                                           Flanders Electric Motor Service                 Marion IL 62959                      scollins@flandersinc.com            Email
                                                                                                                    Attn: Steve Williams, Jason Murphy
                                                                                                                    P.O Box 952121                       Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                                           Fuchs Lubricants Co                             St Louis MO 63195-2121               Jason.Murphy@fuchs.com              Email
                                                                                                                    Attn: Joel A. Kunin
Counsel to Terra Payne, as Special Administrator of the Estate of                                                   2227 South State Route 157
William Daniel Hans Payne and Cory Leitschuh                        Goldenberg Heller & Antognoli, P.C.             Edwardsville IL 62025                jkunin@ghalaw.com                   Email
                                                                                                                    Attn: Joel A. Kunin
Counsel to Terra Payne, as Special Administrator of the Estate of                                                   P.O. Box 959
William Daniel Hans Payne and Cory Leitschuh                        Goldenberg Heller & Antognoli, P.C.             Edwardsville IL 62025                jkunin@ghalaw.com                   Email
                                                                                                                    Attn: John Richards
                                                                                                                    P.O Box 71735
Top 20 Unsecured Creditor                                           Heritage Cooperative Inc                        Chicago IL 60694-1735                jrichards@heritagecooperative.com   Email
                                                                                                                    Attn: Patrick D. Cloud
                                                                                                                    105 W. Vandalia, Suite 100           edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                  Heyl, Royster, Voelker & Allen, P.C.            Edwardsville IL 62025                pcloud@heylroyster.com              Email
                                                                                                                    Attn: Patrick D. Cloud
                                                                                                                    P.O. Box 467                         edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                  Heyl, Royster, Voelker & Allen, P.C.            Edwardsville IL 62025                pcloud@heylroyster.com              Email
                                                                                                                    Centralized Insolvency Operation
                                                                                                                    2970 Market Street
                                                                                                                    Mail Stop 5 Q30 133
Internal Revenue Service                                            Internal Revenue Service                        Philadelphia PA 19104-5016                                               First Class Mail
                                                                                                                    Centralized Insolvency Operation
                                                                                                                    Insolvency 5334 STL
                                                                                                                    P.O. Box 7346
Internal Revenue Service                                            Internal Revenue Service                        Philadelphia PA 19101-7346                                               First Class Mail
                                                                                                                    Attn: Jeff Hurt
                                                                                                                    29425 Chagrin Blvd., Suite 300
Top 20 Unsecured Creditor                                           International Belt Sales LLC                    Pepper Pike OH 44122                 JEFFREYCHURT@aol.com                Email
                                                                                                                    Attn: William Baker
                                                                                                                    P.O Box 4835
Top 20 Unsecured Creditor                                           Irwin Mine And Tunneling Supply                 Evansville IN 47724                  wbaker@irwincar.com                 Email
                                                                                                                    Attn: Jay Bazemore
                                                                                                                    P.O Box 465
Top 20 Unsecured Creditor                                           Jabo Supply Corporation                         West Frankfort IL 62896              jbazemore@jabosupply.com            Email
                                                                                                                    Attn: Tony Calandra
                                                                                                                    P.O Box 603800
Top 20 Unsecured Creditor                                           Jennchem Mid-West                               Charlotte NC 28260-3800              tcalandra@jennmar.com               Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                       Page 2 of 7
                                                Case 20-41308    Doc 230               Filed 04/02/20 Entered 04/02/20 17:50:40                            Main Document
                                                                                                   Pg 5 of 9
                                                                                                    Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below

                                  DESCRIPTION                                          NAME                                       ADDRESS                                   EMAIL                 METHOD OF SERVICE
                                                                                                            Attn: Tony Calandra
                                                                                                            P.O Box 603800
Top 20 Unsecured Creditor                                       Jennmar of West Kentucky Inc.               Charlotte NC 28260-3800                        tcalandra@jennmar.com                 Email
                                                                                                            Attn: Tony Calandra
                                                                                                            P.O Box 405655
Top 20 Unsecured Creditor                                       Jennmar Services                            Atlanta GA 30384-5655                          tcalandra@jennmar.com                 Email
                                                                                                            Attn: Nick Johnson
                                                                                                            364 Libson Street
Top 20 Unsecured Creditor                                       John Fabick Tractor Company                 Canfield OH 44406-0369                         nicholas.johnson@fabickmining.com     Email
                                                                                                            Attn: Nick Johnson
                                                                                                            PO Box 369
Top 20 Unsecured Creditor                                       John Fabick Tractor Company                 Canfield OH 44406-0369                         nicholas.johnson@fabickmining.com     Email
                                                                                                            Attn: Barry Klinckhardt, General Counsel and
                                                                                                            Corporate Secretary
                                                                John Fabick Tractor Company/Fabick          One Fabick Drive
Member of Official Unsecured Creditors' Committee               Mining, Inc.                                Fenton MO 63026                                                                      First Class Mail
                                                                                                            Attn: Dan Spears
                                                                                                            P.O Box 504794
Top 20 Unsecured Creditor                                       Joy Global Conveyors Inc                    St Louis MO 63150-4794                         dan.spears@mining.komatsu             Email
                                                                                                            Attn: Dan Spears
                                                                                                            P.O Box 504794
Top 20 Unsecured Creditor                                       Joy Global Undergound Mining LLC            St. Louis MO 63150-4794                        dan.spears@mining.komatsu             Email
                                                                                                            Attn: Daniel I. Waxman
                                                                                                            340 S. Broadway, Suite 100
Counsel to Indemnity National Insurance Company                 Kewa Financial Inc.                         Lexington KY 40508                             diw@kewafinancial.com                 Email
                                                                                                            Attn: Nicole L. Greenblatt
                                                                                                            601 Lexington Avenue
Counsel to Murray Energy Corporation                            Kirkland & Ellis LLP                        New York NY 10022                                                                    First Class Mail
                                                                                                            Attn: Wendi Alper-Pressman
                                                                                                            Pierre Laclede Center
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                7701 Forsyth Boulevard, Suite 500              wpressman@lathropgpm.com
Independence Land Company, LLC, and Williamson Transport LLC    Lathrop GPM LLP                             Clayton MO 63105                               wendi.alper-pressman@lathropgpm.com   Email
                                                                                                            Attn: General Counsel
                                                                                                            48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)                     Lord Securities Corporation                 New York NY 10043                                                                    First Class Mail
                                                                                                            Attn: Dave Mayo, Todd Thompson
                                                                                                            P.O Box 28330                                  david.mayo@mayowv.com
Top 20 Unsecured Creditor                                       Mayo Manufacturing Co Inc                   St. Louis MO 63146                             todd.thompson@mayowv.com              Email
                                                                                                            Attn: Dennis F. Dunne and Parker Milender
                                                                                                            55 Hudson Yards                                ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                           Milbank LLP                                 New York NY 10001                              pmilender@milbank.com                 Email
                                                                                                            Attn: Bob Purvis
                                                                                                            2853 Ken Gray Blvd.
                                                                                                            Suite 4
Top 20 Unsecured Creditor                                       Mine Supply Company                         West Frankfort IL 62896                        bob.purvis@purvisindustries.com       Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                               Page 3 of 7
                                                Case 20-41308               Doc 230            Filed 04/02/20 Entered 04/02/20 17:50:40                                         Main Document
                                                                                                           Pg 6 of 9
                                                                                                            Exhibit A
                                                                                                                    Master Service List
                                                                                                                 Served as set forth below

                                  DESCRIPTION                                                  NAME                                              ADDRESS                                          EMAIL            METHOD OF SERVICE
                                                                                                                          Attn: John Whiteman
                                                                           Missouri Department of Revenue,                P.O. Box 475
Missouri Department of Revenue                                             Bankruptcy Unit                                Jefferson City MO 65105-0475                          edmoecf@dor.mo.gov                Email
                                                                                                                          Attn: Patrick D. Cloud
                                                                                                                          P.O Box 742784
Top 20 Unsecured Creditor                                                  Mt Olive & Staunton Coal Co Trust              Atlanta GA 30374-2784                                 pcloud@heylroyster.com            Email
                                                                                                                          Attn: President or General Counsel
                                                                                                                          5260 Irwin Road
Natural Resource Partners L.P.                                             Natural Resource Partners L.P.                 Huntington WV 25705                                                                     First Class Mail
                                                                                                                          Attn: Greg Wooten
                                                                                                                          372 Park Lane
Top 20 Unsecured Creditor                                                  Natural Resource Partners LLP                  Herrin IL 62948                                       gwooten@wpplp.com                 Email
                                                                                                                          Attn: Christopher M. Foy
                                                                                                                          500 South Second Street                               CFoy@atg.state.il.us
Counsel to Illinois Department of Natural Resources                        Office of the Illinois Attorney General        Springfield IL 62701                                  RLS@atg.state.il.us               Email
                                                                                                                          Attn: US Trustee
                                                                                                                          111 S. 10th Street
                                                                                                                          Suite 6.353
Office of the United States Trustee for the Eastern District of Missouri   Office of the United States Trustee            St. Louis MO 63102                                    Carole.Ryczek@usdoj.gov           Email
                                                                                                                          Attn: Pedro Jimenez, Irena Goldstein
                                                                                                                          200 Park Avenue                                       pedrojimenez@paulhastings.com
Counsel to Javelin Global Commodities (UK) Ltd. and Uniper                 Paul Hastings LLP                              New York NY 10166                                     irenagoldstein@paulhastings.com   Email
                                                                                                                          Attn: Paul M. Basta, Alice Belisle Eaton, Samuel E.
                                                                                                                          Lovett                                                pbasta@paulweiss.com
                                                                           Paul, Weiss, Rifkind, Wharton & Garrison       1285 Avenue of the Americas                           aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession                           LLP                                            New York NY 10019                                     slovett@paulweiss.com             Email
                                                                                                                          Attn: Richard J. Parks
Counsel to Joy Global Underground Mining LLC and Joy Global                Pietragallo Gordon Alfano Bosisk &             7 West State Street, Suite 100
Conveyors Inc.                                                             Raspanti, LLP                                  Sharon PA 16146                                       rjp@pietragallo.com               Email
                                                                                                                          Attn: Peter Freissle                                  p.freissle@polydeck.com
                                                                                                                          P.O Box 827                                           c.shuford@polydeck.com
Top 20 Unsecured Creditor                                                  Polydeck Screen Corporation                    Pound VA 24279                                        r.kuehl@polydeck.com              Email
                                                                                                                          Attn: Ronald Kuehl, II, Executive Vice-President      p.freissle@polydeck.com
                                                                                                                          1790 Dewberry Road                                    c.shuford@polydeck.com
Member of Official Unsecured Creditors' Committee                          Polydeck Screen Corporation                    Spartanburg SC 29307                                  r.kuehl@polydeck.com              Email
                                                                                                                          Attn: Pat Popicg
                                                                                                                          46226 National Road
Top 20 Unsecured Creditor                                                  R M Wilson Co Inc                              St Clairsville OH 43950                               ppopicg@rmwilson.com              Email
                                                                                                                          Attn: Rusty K. Reinoehl
                                                                                                                          P.O. Box 698
Counsel to Bradford Supply Company                                         Reinoehl Kehlenbrink, LLC                      Robinson IL 62454                                     rusty@rklegalgroup.com            Email
                                                                                                                          Attn: Bill Lawrence
                                                                                                                          610 Sneed Road
Top 20 Unsecured Creditor                                                  Rggs Land & Minerals                           Carbondale IL 62902                                   blawrence@sginterests.com         Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                             Page 4 of 7
                                                Case 20-41308          Doc 230            Filed 04/02/20 Entered 04/02/20 17:50:40                            Main Document
                                                                                                      Pg 7 of 9
                                                                                                       Exhibit A
                                                                                                              Master Service List
                                                                                                           Served as set forth below

                                  DESCRIPTION                                            NAME                                              ADDRESS                             EMAIL          METHOD OF SERVICE
                                                                                                                    Attn: Patricia I. Chen
                                                                                                                    Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                                              Ropes & Gray                                  Boston MA 02199-3600                      patricia.chen@ropesgray.com    Email
                                                                                                                    Attn: Secretary of the Treasury
                                                                                                                    100 F Street, NE
Securities and Exchange Commission - Headquarters                     Securities & Exchange Commission              Washington DC 20549                       secbankruptcy@sec.gov          Email
                                                                                                                    Attn: Bankruptcy Department
                                                                                                                    175 W. Jackson Boulevard
                                                                      Securities & Exchange Commission -            Suite 900                                 secbankruptcy@sec.gov
Securities & Exchange Commission - Chicago Office                     Chicago Office                                Chicago IL 60604                          bankruptcynoticeschr@sec.gov   Email

Counsel to Mitchell/Roberts Partnership , an Illinois Partnership; Reba
L. Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of R ussell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of
the Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal                                                 Attn: Steven M. Wallace
Representative of the Estate of Katherine Baldwin, Deceased; and                                                    6 Ginger Greek Village Drive
David Senseney, Executor of the Estate of Marguerite Boos, Deceased. Silver Lake Group, Ltd.                        Glen Carbon IL 62034                      steve@silverlakelaw.com        Email

Counsel to Mitchell/Roberts Partnership , an Illinois Partnership; Reba
L. Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of R ussell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of
the Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal                                                 Attn: Thomas DeVore
Representative of the Estate of Katherine Baldwin, Deceased; and                                                    118 N. Second Street
David Senseney, Executor of the Estate of Marguerite Boos, Deceased. Silver Lake Group, Ltd.                        Greenville IL 62246                       tom@silverlakelaw.com          Email
                                                                                                                    Attn: Christopher J. Gannon
                                                                                                                    P.O Box 890889
Top 20 Unsecured Creditor                                             Snf Mining Inc                                Charlotte NC 28289-0889                   cgannon@snfhc.com              Email
                                                                                                                    Attn: John Spoor
                                                                                                                    P.O Box 603800
Top 20 Unsecured Creditor                                             State Electric Supply Co                      Charlotte NC 28260-3800                   john.spoor@stateelectric.com   Email
                                                                                                                    Attn: Bankruptcy Department
                                                                                                                    100 West Randolph Street
Attorney General for the State of Illinois                            State of Illinois Attorney General            Chicago IL 60601                          webmaster@atg.state.il.us      Email
                                                                                                                    Attn: Bankruptcy Department
                                                                                                                    Supreme Court Building, 207 W. High St.
Attorney General for the State of Missouri                            State of Missouri Attorney General            Jefferson City MO 65102                   attorney.general@ago.mo.gov    Email
                                                                                                                    Attn: Bankruptcy Department
                                                                                                                    30 E. Broad St., 14th Floor
Attorney General for the State of Ohio                                State of Ohio Attorney General                Columbus OH 43215                                                        First Class Mail




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                       Page 5 of 7
                                                Case 20-41308           Doc 230           Filed 04/02/20 Entered 04/02/20 17:50:40                                        Main Document
                                                                                                      Pg 8 of 9
                                                                                                       Exhibit A
                                                                                                             Master Service List
                                                                                                          Served as set forth below

                                  DESCRIPTION                                            NAME                                            ADDRESS                                           EMAIL                   METHOD OF SERVICE
                                                                                                                  Attn: Nicholas F. Kajon, Constantine D. Pourakis,
                                                                                                                  Andreas D. Milliaressis
                                                                                                                  485 Madison Avenue                                      nfk@stevenslee.com
                                                                                                                  20th Floor                                              cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan                            Stevens & Lee, P.C.                        New York NY 10022                                       adm@stevenslee.com                      Email
                                                                                                                  Attn: Amy A. Zuccarello, Nathaniel R.B. Koslof, Erika
                                                                                                                  L. Todd                                                 azuccarello@sullivanlaw.com
                                                                                                                  One Post Office Square                                  nkoslof@sullivanlaw.com
Counsel to Lord Securities Corporation                                 Sullivan & Worcester LLP                   Boston MA 02109                                         etodd@sullivanlaw.com                   Email
                                                                                                                  Attn: Fredrik Knutsen
                                                                                                                  150 West Main Street, Suite 1600
Top 20 Unsecured Creditor                                              T. Parker Host                             Norfolk VA 23510                                        Fredrik.Knutsen@tparkerhost.com         Email
                                                                                                                  Attn: Mark V. Bossi
                                                                                                                  One US Bank Plaza
Counsel to Ad Hoc First Lien Group                                     Thompson Coburn LLP                        St. Louis MO 63101                                      mbossi@thompsoncoburn.com               Email
                                                                                                                  Attn: Dominique V. Sinesi, Trial Attorney
                                                                                                                  1100 L Street, NW
                                                                                                                  Room 7020
Counsel to the the United States of America                            U.S. Department of Justice, Civil Division Washington DC 20005                                     dominique.sinesi@usdoj.gov              Email
                                                                                                                  Attn: Henry Looney
                                                                                                                  P.O Box 71206
Top 20 Unsecured Creditor                                              United Central Industrial Supply           Chicago IL 60694-1206                                   Henry.Looney@unitedcentral.net          Email
                                                                                                                  Attn: Henry E. Looney, President
                                                                                                                  1241 Volunteer Parkway
                                                                       United Central Industrial Supply Company, Suite 1000
Member of Official Unsecured Creditors' Committee                      LLC                                        Bristol TN 37620                                        Henry.Looney@unitedcentral.net          Email
                                                                                                                  Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                                                  Thomas Eagleton U.S. Courthouse
                                                                       United States Attorney’s Office for the    111 S. 10th Street, 20th Floor
United States Attorney’s Office for the Eastern District of Missouri   Eastern District of Missouri               St. Louis MO 63102                                                                              First Class Mail
                                                                                                                  Attn: Brian Miles, Fredrik Knutsen
                                                                                                                  P. O. Box 301749                                        UBT-AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                                              Us United Bulk Terminal                    Dallas TX 75303-1749                                    Fredrik.Knutsen@tparkerhost.com         Email
                                                                                                                  Attn: Michael L. Schein, Esq.
                                                                                                                  1633 Broadway
Counsel to The CIT Group/Equipment Financing, Inc., CIT Bank,                                                     31st Floor
N.A. and CIT Railcar Funding Company, LLC                              Vedder Price P.C.                          New York NY 10019                                       mschein@vedderprice.com                 Email
                                                                                                                  Attn: David Wallace
                                                                                                                  P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Electrical Systems LLC             Chicago IL 60674-8932                                   Dwallace@wallaceelectricalsystems.com   Email
                                                                                                                  Attn: David Wallace
                                                                                                                  P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Industrial LLC                     Chicago IL 60674-8932                                   Dwallace@wallaceelectricalsystems.com   Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                      Page 6 of 7
                                                Case 20-41308    Doc 230           Filed 04/02/20 Entered 04/02/20 17:50:40                                      Main Document
                                                                                               Pg 9 of 9
                                                                                                Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below

                                  DESCRIPTION                                     NAME                                                ADDRESS                                    EMAIL           METHOD OF SERVICE
                                                                                                               Attn: Christine R. Etheridge
                                                                                                               c/o A Ricoh USA Program f/d/b/a/ IKON Financial
                                                                Wells Fargo Vendor Financial Services, LLC     Services
                                                                fka GE Capital Information Technology          P.O. Box 13708
Counsel to Wells Fargo Vendor Financial Services, LLC           Solutions                                      Macon GA 31208-3708                                                              First Class Mail
                                                                                                               Attn: Christopher A. Jones, David W. Gaffey
                                                                                                               3190 Fairview Park Drive, Suite 800               cajones@wtplaw.com
Counsel to Official Committee of Unsecured Creditors            Whiteford Taylor & Preston, LLP                Falls Church VA 22042-4558                        dgaffey@wtplaw.com             Email
                                                                                                               Attn: Michael J. Roeschenthaler
                                                                                                               200 First Avenue, Third Floor
Counsel to Official Committee of Unsecured Creditors            Whiteford Taylor & Preston, LLP                Pittsburgh PA 15222-1512                          mroeschenthaler@wtplaw.com     Email
                                                                                                               Attn: Jennifer McLain McLemore, Michael D.
                                                                                                               Mueller
                                                                                                               200 South 10th Street
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                   Suite 1600                                        jmclemore@williamsmullen.com
Independence Land Company, LLC, and Williamson Transport LLC    Williams Mullen                                Richmond VA 23219                                 mmueller@williamsmullen.com    Email
                                                                                                               Attn: Brandon Bonfig
                                                                                                               50 S 6th Street, Suite 1290
Top 20 Unsecured Creditor                                       Wilmington Trust National Assoc                Minneapolis MN 55402                              bbonfig@wilmingtontrust.com    Email
                                                                                                               Attn: Steven Cimalore, Administrative Vice-
                                                                                                               President
                                                                Wilmington Trust, National Association, as     1100 North Market Street
Member of Official Unsecured Creditors' Committee               Trustee for the 11.5% Notes                    Wilmington DE 19890                                                              First Class Mail
                                                                                                               Attn: Greg Wooten
                                                                                                               372 Park Lane
Top 20 Unsecured Creditor                                       Wpp LLC                                        Herrin IL 62948                                   gwooten@wpplp.com              Email
                                                                                                               Attn: John P. Brice
                                                                                                               250 West Main Street, Suite 1600
Counsel to Evansville Western Railway, Inc.                     Wyatt, Tarrant & Combs, LLP                    Lexington KY 40507-1746                           jbrice@wyattfirm.com           Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                  Page 7 of 7
